Tilson, Judge:
In the three appeals listed above counsel for the respective parties have agreed that the appraised value of the rayon mats, less any additions made by the importer by reason of the so-called Japanese consumption tax, to meet advances by the appraiser in similar cases, represents the export value of such items, and that there was no higher foreign value at or about the date of exportation.
On the agreed facts, I find and hold the proper dutiable export value of the rayon mats covered by the three appeals listed above to be the valúe found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.